Case: 17-14576   Date Filed: 06/12/2018   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14576
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:16-cv-00611-MRM



JOHNNIE E. ADDERLY, III,

                                                             Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 12, 2018)

Before ED CARNES, Chief Judge, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-14576     Date Filed: 06/12/2018   Page: 2 of 6


      Johnnie Adderly, III, proceeding pro se, appeals the district court’s order

affirming the Commissioner of the Social Security Administration’s decision to

deny his application for supplemental security income and disability insurance

benefits.

      Adderly filed his application in June 2014. After a hearing, an

administrative law judge applied the five-step analysis for determining whether an

individual is disabled, see 20 C.F.R. § 404.1520(a)(4)(i)–(v), and entered findings.

First, that Adderly had not engaged in substantial gainful activity since December

13, 2012. Second, that he had severe impairments of (1) affective disorder and

(2) lumbar degenerative disc disease, with mild stenosis and mild to moderate

scoliosis without nerve root compression. Third, that his impairments did not meet

or equal the severity of an impairment listed in the Code of Federal Regulations.

Fourth, that Adderly had the residual functional capacity to perform light work (for

example, he could frequently lift 10 pounds and occasionally 20 pounds; could

stand, walk, or sit for six hours; could frequently climb stairs and balance; had no

limitation on kneeling and crouching; and could understand and carry out simple

instructions and tolerate occasional interaction with the public). Fifth, that Adderly

could not perform his past work as a stage technician, which required heavy

physical demands, but that there were other jobs requiring only light work that




                                          2
                 Case: 17-14576         Date Filed: 06/12/2018         Page: 3 of 6


existed in significant numbers in the national economy. As a result of those

findings, the ALJ concluded that Adderly was not disabled.

        The Appeals Council denied Adderly’s request to review the ALJ’s decision.

He then filed a civil action in the district court, which affirmed the ALJ’s decision.

This is his appeal.

        Where the “ALJ denies benefits and the [Appeals Council] denies review,

we review the ALJ’s decision as the Commissioner’s final decision.” Doughty v.

Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). “We review the Commissioner’s

factual findings with deference and the Commissioner’s legal conclusions with

close scrutiny.” Id. The Commissioner’s factfindings “are conclusive if they are

supported by substantial evidence, consisting of such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id.

(quotation marks omitted). Adderly challenges the ALJ’s determinations that his

affective disorder did not meet or equal a listed impairment and that he had the

residual functional capacity to perform light work. 1


        1
          Adderly has waived his argument that the ALJ should not have relied on a vocational
expert’s testimony because he did not properly raise that argument in the district court. See
Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (“We do not reach [the claimant’s] third
argument, that the ALJ should not have relied on the testimony of a vocational expert, because
he did not raise it before the administrative agency or the district court.”); In re Pan Am. World
Airways, Inc., Maternity Leave Practices & Flight Attendant Weight Program Litig., 905 F.2d
1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve a claim, argument, theory, or defense
for appeal, she must first clearly present it to the district court, that is, in such a way as to afford
the district court an opportunity to recognize and rule on it.”). He has abandoned his arguments
that insufficient weight was given to a physician’s opinion and that the Commissioner did not
                                                   3
                 Case: 17-14576       Date Filed: 06/12/2018        Page: 4 of 6


       Those challenges fail because substantial evidence supports the ALJ’s

findings. As for his first challenge, Adderly had to show that his affective disorder

caused a marked limitation in daily living or social functioning (for instance, in his

ability to concentrate or understand information) or that he experienced repeated

episodes of decompensation. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.04(A)–

(C); see also Barron v. Sullivan, 924 F.2d 227, 229 (11th Cir. 1991) (stating that

the plaintiff has the burden to show that his impairments meet or equal a listed

impairment). The evidence showed that he can perform daily living and social

tasks: he can shop and use public transportation; he attends church services and

meetings; he can take care of his rabbit; and he has had a girlfriend for two years.

And the evidence also showed that his affective disorder is being managed with

treatment and medication, that he is compliant with his medications, and that he

attends regular appointments. That evidence supports the ALJ’s finding that

Adderly’s mental health impairments did not meet or equal a listed impairment.




consider new evidence because he mentions those arguments only in passing. See Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an
appellant abandons a claim when he either makes only passing references to it or raises it in a
perfunctory manner without supporting arguments and authority.”). Finally, his arguments that
the ALJ failed to consider the side effects of his medications, erred in assessing his credibility,
and did not allow him to comment on certain evidence are all deemed abandoned because he
raises them for the first time in his reply brief. See Timson v. Sampson, 518 F.3d 870, 874 (11th
Cir. 2008) (“[W]e do not address arguments raised for the first time in a pro se litigant’s reply
brief.”).

                                                 4
              Case: 17-14576     Date Filed: 06/12/2018   Page: 5 of 6


      Substantial evidence also supports the ALJ’s finding that Adderly has the

residual functional capacity to perform light work. To begin with, the ALJ

considered the combined effects of his mental and physical impairments in

considering his residual functional capacity. See Walker v. Bowen, 826 F.2d 996,

1001 (11th Cir. 1987) (“It is established that the ALJ must consider the combined

effects of a claimant’s impairments in determining whether she is disabled.”). The

ALJ also made specific findings and based the decision on an extensive review of

Adderly’s work history, all relevant medical evidence, his testimony at the hearing,

and the opinions of various doctors. See id. (stating that the ALJ must “make

specific and well-articulated findings as to the effect of the combination of

impairments” in determining residual functional capacity). In particular, the ALJ

gave great weight to the opinion of an examining physician who concluded that

Adderly had some slight limits in his range of motion in his lumbar region, but that

he had no muscle weakness or sensory issues, had a normal gait and finger

dexterity, and did not need any assistive devices. That evidence supports the

ALJ’s finding that he could perform light work. See 20 C.F.R. § 404.1567(b)

(defining light work as a job that involves “lifting no more than 20 pounds at a

time with frequent lifting or carrying of objects weighing up to 10 pounds” and

requires “a good deal of walking or standing” or, if sitting, involves “some pushing

and pulling of arm or leg controls”); see also Winschel v. Comm’r of Soc. Sec.,


                                          5
              Case: 17-14576    Date Filed: 06/12/2018   Page: 6 of 6


631 F.3d 1176, 1178 (11th Cir. 2011) (“[We do not] reweigh the evidence[ ] or

substitute our judgment for that of the Commissioner.”) (quotation marks and

alterations omitted). The ALJ also found that Adderly’s testimony was

inconsistent with the medical evidence and his own reports, which showed that he

was able to perform a number of tasks (for example, he reported that he was

independent in self-care and could walk and use public transportation). And the

evidence showed that his physical and mental impairments could be managed

through medication and therapy. That evidence supports the ALJ’s finding that

Adderly had the residual functional capacity to perform light work.

      AFFIRMED.




                                         6